On December 13, 1996, the Court found that the defendant was in violation of the conditions of his suspended sentence for the offense of Theft, a Felony. It is the judgment of the Court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby sentenced to a term of six (6) years in the Montana State Prison at Deer Lodge, Montana. Due to the defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from March 6, 1988, through April 4, 1988; from October 25, 1988, through December 21, 1988; *12and from October 7, 1996, through date of sentencing, December 2, 1996; for one hundred forty-five (145) days jail time which he has previously served.
DATED this 25th day of March, 1997.
On February 20, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon; After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to read as follows:
IT IS ORDERED, ADJUDGED AND DECREED that: The defendant shall be sentenced to the Department of Corrections for six (6) years for the offense of Theft, a Felony. All conditions as stated in the December 2, 1996 judgment shall remain the same as imposed.
Reasons for the amendment are because of the length of time that the defendant has successfully served on probation and also that the defendant’s needs will be better served by the Department of Corrections.
This judgment and sentence is to be as of the 20th day of February, 1997.
Ted L. Mizner, District Court Judge.